Order entered November 7, 2022




                                 In The
                          Court of Appeals
                   Fifth District of Texas at Dallas

                           No. 05-22-00450-CV

                   WILLIAM RICHMOND, Appellant

                                   V.

                  FOREST GREEN MANOR, Appellee

              On Appeal from the County Court at Law No. 3
                          Dallas County, Texas
                  Trial Court Cause No. CC-22-01665-C

                                 ORDER

     Before the Court is appellant’s November 4, 2022 motion requesting an

extension to January 21, 2023 to file his brief. We GRANT the motion ONLY

TO THE EXTENT that we extend the time to December 9, 2022.


                                        /s/   BILL PEDERSEN, III
                                              JUSTICE